Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  All features within list below must be shown or the features canceled from the claims. No new matter should be entered. 
In claim 1, “a plurality of motorized axes which are arranged to move, in a plane perpendicular to a clamp rotation direction, the at least one clamp” are not shown within the setting and/or adjustment module (reference character 400) of figure 2. 
Also, in claim 1, no figures show a setting and/or adjustment module separate from at least one of an actuator, a spindle, an eccentric and a push-piece, and at least one elastic clamp (refer to 35 U.S.C. 112(b) double inclusion rejection for claim 1 below). Instead, the actuator and elastic clamp are within the setting and/or adjustment module of figure 2. 
Additionally, in claim 2, no figures show a setting and/or adjustment module separate from a clamp carriage and a clamp base. Instead, the clamp carriage and clamp base are within the setting and/or adjustment module of figure 2 (refer to 35 U.S.C. 112(b) double inclusion rejection for claim 2 below). 
Also, in claim 2, “the clamp-holder body being rotatable about a clamp rotation axis, relative to the clamp carriage” is not shown in the figures. Please refer to annotated figure 2 in 35 U.S.C 112(a) rejection below for claim 2. 
Lastly, in claims 1, 3, 4 and 7, no figures include the limitation “at least one of an actuator, a spindle, an eccentric and a push-piece.” Figure 2 includes a spindle (reference character 407) however, it is not shown if the setting and/or adjustment module includes a spindle and an actuator, an eccentric and/or a push-piece as necessary within these claims. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 1, “the horological setting and/or adjustment according to claim 1” should read –the horological setting and/or adjustment mechanism according to claim 1—
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a setting and/or adjustment module configured to adjust a horological assembly” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Figure 2 discloses that the structure that corresponds to the setting and/or adjustment module (reference character 400) includes a clamp holder body (reference character 401) arranged to bear a clamp (reference character 600) with clamp arms, a clamp control body (reference character 406) including an actuator, a clamp carriage (reference character 403) and a clamp base (reference character 405) that is attached to a frame (reference character 2000) which is separate from the setting and/or adjustment module.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1 (two instances, line 6 and lines 10-11), 3 (lines 4-5), 4 (lines 2-3), and 7 (line 3) recite “at least one of an actuator, a spindle, an eccentric, and a push-piece.” However, the invention does not disclose how the clamp is being actuated by an actuator, a spindle, an eccentric and a push-piece simultaneously.   Therefore, the recitation introduces New Matter, and it does not appear that applicant had possession of the claimed invention at the time the application was filed.

Claim 2 recites “the clamp-holder body being rotatable about a clamp rotation axis, relative to the clamp carriage.” The disclosure does not convey how the clamp-holder body (reference character 401) rotates about the clamp rotation axis (reference character DH) since the structure of the setting and/or adjustment module appears to limit the rotation of the gray highlighted features in annotated figure 2 below and therefore, does not allow the clamp-holder body to rotate about the clamp rotation axis (see following comments within annotated figure 2 below for better understanding). The disclosure does not include an understanding on the clamp-holder body rotating about the clamp rotation axis with the corresponding structure of the setting and/or adjustment module.  Therefore, it does not appear that applicant had possession of the claimed invention at the time the application was filed.

    PNG
    media_image1.png
    709
    692
    media_image1.png
    Greyscale

Annotated Figure 2.
Claim 3 also recites “said clamp control body being rotatable…or about a clamp rotation axis, relative to a clamp carriage.” Similarly to claim 2 rejection above, the disclosure does not convey how the clamp control body (reference character 406) rotates about a clamp rotation axis (reference character DH) since the structure of the setting and/or adjustment module appears to limit the rotation of the gray highlighted features in annotated figure 2 above, which includes the structure surrounding the clamp carriage (reference character 403). Therefore, the disclosure does not include an understanding on the clamp control body rotating about the clamp rotation axis with the corresponding structure of the setting and/or adjustment module.  Therefore, it does not appear that applicant had possession of the claimed invention at the time the application was filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, and 3 are rejected based on indefiniteness due to double inclusion. 
Claim 1 recites “A horological setting and/or adjustment mechanism comprising: a setting and/or adjustment module…at least one of an actuator, a spindle, an eccentric, and a push-piece, and at least one elastic clamp.”  
Claim 2 recites on line 2, “A horological setting and/or adjustment mechanism according toc claim 1, further comprising a frame, a clamp carriage, and a clamp base…” 
Claim 3 recites on line 2, “A horological setting and/or adjustment mechanism according to claim 1, further comprising a clamp carriage…” 
According to Examiner’s claim interpretation (refer to Claim Interpretation section above), the structure of a setting and/or adjustment module includes a clamp holder body arranged to bear a clamp with clamp arms, a clamp control body including an actuator, a clamp carriage and a clamp base. Therefore, these claims are directed to a horological setting and/or adjustment mechanism that can be read to include the same elements twice, rendering the claims indefinite. 

Claim 1 also recites “a plurality of motorized axes which are arranged to move, in a plane perpendicular to a clamp rotation direction, the at least one clamp” (refer to drawing objections above) which remains indefinite following amendments. As best understood from figure 2, the clamp (reference character 600) is not rotating about clamp rotation direction (reference character DF) and though the separate clamp rotation direction (reference character DG) appears to pass through the clamp, the clamp is still not rotating about this axis (DG). Therefore, there is no clear understanding of the clamp rotation direction within the claim. 

Claim 2 also recites “the clamp-holder body being rotatable about a clamp rotation axis, relative to the clamp carriage” rendering the claim indefinite since it is unclear how the clamp-holder body is rotatable about a clamp rotation axis when the clamp (reference character 600), which the clamp holder body bears, is not rotating. 

Claims 4-12 depend from claim 1 and are therefore rejected to accordingly under 35 U.S.C. 112(a) and 112(b). 

Response to Arguments
Applicant's arguments regarding 35 U.S.C 112(a) and 112(b) rejections filed April 14th, 2022 have been fully considered but they are not fully persuasive. 
On page 7 of applicant’s remarks, though the applicant amended claim 1 to recite “wherein said setting and/or adjustment module includes an angular correction module having a plurality of motorized axes which are arranged to move in a plane perpendicular to a clamp rotation direction, the at least one clamp,” the claim remains indefinite since there is no clear understanding of the clamp rotation direction within the claim (please refer to 35 U.S.C. 112(b) rejection above). 
On page 6 of applicant’s remarks, though the applicant amended claim 2 to recite “the clamp-holder body being rotatable about a clamp rotation axis, relative to a clamp carriage,” the disclosure does not include an understanding on the clamp-holder body rotating about the clamp rotation axis with the corresponding structure of the setting and/or adjustment module. Therefore, claim 2 remains indefinite since it is unclear how the clamp-holder body is rotatable about a clamp rotation axis when the clamp, which the clamp holder body bears, is not rotating (refer to 35 U.S.C. 112(a) and 112(b) rejections above). 
Additionally, on page 6 of applicant’s remarks, the applicant amended claim 3 to recite “said clamp control body being rotatable along a rotary clamp opening/closing control axis, or about a clamp rotation axis, relative to a clamp carriage.” The beginning portion of the amendments, referring to “said clamp control body being along a rotary clamp opening/closing control axis” is understood however, the  disclosure does not include an understanding on the clamp control body rotating about the clamp rotation axis with the corresponding structure of the setting and/or adjustment module (corresponding to the additional amendments made to claim 3). Please refer to 35 U.S.C 112(a) rejection above. 
Applicant’s arguments, see page 7-8 in remarks, filed on April 14th, 2022, with respect to claim rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  
The rejection of claim 1 as being anticipated by Muramatsu (US Patent No. 7,083,210) has been withdrawn since the invention does not show a plurality of motorized axes arranged (i.e. configured) to move the clamp in a plane perpendicular to a clamp rotation direction. Additionally, the rejection of claim 1 as being anticipated by Mauro (US Patent No. 5,895,084) has been withdrawn since the invention does not show a plurality of motorized axes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723